DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Claim Objections
Claims 1, 12-13, 18 and 21 are objected to because of the following informalities:
As per claim 1, the limitation “processing the one or more events using at least two gesture recognizers of the plurality of gesture recognizers, including the first discrete gesture recognizer and the first continuous gesture recognizer one or more of the gesture recognizers, the processing of a respective event including” should be “processing the one or more events using at least two gesture recognizers of the plurality of gesture recognizers, including the first discrete gesture recognizer and the first continuous gesture recognizer [, the processing of a respective event including”.
As per claim 12, claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
As per claims 13 and 18, the limitation “at least the first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer, the first continuous gesture recognizer configured to send action messages at successive recognized sub-events of a respective recognized gesture, wherein the first continuous gesture recognizer is for recognizing a corresponding continuous gesture and has at least one gesture definition that specifies a sequence of events or sub-events of the corresponding continuous gesture recognized by the first continuous gesture recognizer” should be “at least a first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer, the first continuous gesture recognizer configured to send action messages at successive recognized sub-events of a respective recognized gesture, wherein the first continuous gesture recognizer is for recognizing a corresponding continuous gesture and has at least one gesture definition that specifies a sequence of events or sub-events of the corresponding continuous gesture recognized by the first continuous gesture recognizer”.
As per claim 21, the limitation “wherein the plurality of gesture recognizers included in the one or more displayed view comprise instances of gesture recognizers each corresponding to a gesture recognizer attached to a respective view of the one or more displayed view of the application” should be “wherein the plurality of gesture recognizers included in the one or more displayed views comprise instances of gesture recognizers each corresponding to a gesture recognizer attached to a respective view of the one or more displayed views of the software application”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-13, 17-18 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis (US 20090284479) in view of Bowens (US 20090273571).
As per claims 1, Dennis discloses a method (Abstract), comprising:
at an electronic device (Fig. 1, #100) having one or more event sensors (#102) and configured to execute a software application ([0015]-[0018]);
displaying one or more views of the software application (i.e., painting application, Internet browser application), wherein the one or more displayed views include a plurality of gesture recognizers ([0030]-[0031]; [0057]-[0058]), the plurality of gesture recognizers including:
at least a first discrete gesture recognizer (i.e., input/output module 112 recognize gestures such as tap, hold-to-enter, right-tap), the first discrete gesture recognizer configured to send a single action message (i.e., a message) in response to a respective gesture ([0030]-[0031]; [0057]-[0059]), wherein the first discrete gesture recognizer is for recognizing a corresponding discrete gesture and has at least one gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding discrete gesture recognized by the first discrete gesture recognizer ([0056]-[0059]); and
at least a first continuous gesture recognizer (i.e., input/output module 112 recognize gestures such as drag, right-drag, pinching motion), the first continuous gesture recognizer configured to send action messages (i.e., “0” zero identification and “1” one identification) at successive recognized sub-events of a respective recognized gesture ([0030]-[0031]; [0056]-[0059]), wherein the first continuous gesture recognizer is for recognizing a corresponding continuous gesture and has at least one gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding continuous gesture recognized by the first continuous gesture recognizer ([0056]-[0059]);
detecting one or more events (i.e., one or more events of tactile inputs; [0017]-[0021]; [0050]-[0051]);
processing the one or more events using at least two gesture recognizers of the plurality of gesture recognizers, including the first discrete gesture recognizer and the first continuous gesture recognizer one or more of the gesture recognizers ([0029]-[0031]; [0057]-[0058]), the processing of a respective event including:
processing a respective event of the one or more events at a respective gesture recognizer in accordance with a respective gesture definition corresponding to the respective gesture recognizer ([0051]-[0052]; [0057]-[0058]), and
conditionally sending one or more respective action messages (i.e., message, “0” zero identification and “1” one identification) to the software application in accordance with an outcome of the processing of the respective event at the respective gesture recognizer (Fig. 5, #504; [0052]-[0059]), including, when the respective gesture recognizer is the first continuous gesture recognizer and the respective event corresponds to a respective recognized continuous gesture recognized by the first continuous gesture recognizer, sending to the software application in sequence a first action message (i.e., “0” zero identification) and a second action message (i.e., “1” one identification) at successive recognized sub-events of the respective recognized continuous gesture recognized by the first continuous gesture recognizer ([0030]-[0031]; [0052]-[0059]); and
executing the software application in accordance with one or more action messages (i.e., message, “0” zero identification and “1” one identification) received from a gesture recognizer of the at least two gesture recognizers, wherein the one or more action messages are sent to the software application based on the processing of the one or more events by the at least two gesture recognizers ([0050]-[0059]).
However, Dennis does not explicitly teach at least a first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer.
Bowens teaches at least a first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer ([0030]; [0078]; [0081]; [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device of Dennis recognize gestures according to Bowens so as to provide the plurality of gesture interpretation state modules includes a plurality of state modules operable to recognize motion related gestures derived from one or more moving touches and only static gestures, such as press, tap and double tap are catered for (Bowens: [0030]). 
As per claim 5, Dennis in view of Bowens discloses the method of claim 1, wherein the one or more event sensors (Dennis: #102) include a touch sensitive surface configured to detect one or more touches, and the one or more events include the one or more touches, and processing the respective event comprises processing a respective touch (Dennis: [0017]-[0019]).
As per claims 6 and 17, Dennis in view of Bowens discloses the method (electronic device) of claim 1 (claim 13), wherein the one or more action messages received from the first continuous gesture recognizer cause a scrolling of at least a portion of a displayed view of the software application (Dennis: [0042]; [0058]).
As per claim 7, Dennis in view of Bowens discloses the method of claim 1, wherein the first discrete gesture recognizer has a first state and the continuous gesture recognizer has a second state, distinct from the first state of the discrete gesture recognizer (Bowens: [0030]; [0078]).
As per claim 8, Dennis in view of Bowens discloses the method of claim 7, wherein:
the first discrete gesture recognizer has a first set of gesture recognizer states including: a gesture possible state, corresponding to an initial state of the first discrete gesture recognizer (Dennis: [0058]);
a gesture recognized state, corresponding to recognition of a respective gesture (Dennis: [0058]); and
a gesture failed state, corresponding to failure of the first discrete gesture recognizer to recognize the one or more events as the respective gesture (Dennis: [0031]; [0034]); and
the first continuous gesture recognizer has a second set of gesture recognizer states including: a gesture possible state (Dennis: [0057]);
a gesture began state, corresponding to initial recognition of the respective gesture (Dennis: [0057]);
a gesture changed state, corresponding to a respective change in location of the respective event (Dennis: [0057]);
a gesture ended state, corresponding to completion of recognition of the respective gesture (Dennis: [0045]);
a gesture canceled state, corresponding to interruption of the recognition of the respective gesture (Dennis: [0045]); and
a gesture failed state, corresponding to failure of the first continuous gesture recognizer to recognize the one or more events as the respective gesture (Dennis: [0045]).
As per claim 9, Dennis in view of Bowens discloses the method of claim 1, wherein:
the software application has an application state (Dennis: [0052]; [0057]-[0059]); and
conditionally sending the one or more respective action messages includes conditionally sending the one or more respective action messages further in accordance with the application state of the software application (Dennis: [0050]-[0059]).
As per claim 10, Dennis in view of Bowens discloses the method of claim 1, further comprising requesting additional information from the respective gesture recognizer, wherein executing the software application includes executing the software application further in accordance with the additional information (Dennis: [0035]-[0038]).
As per claims 11 and 12, Dennis in view of Bowens discloses the method of claim 1, wherein:
the at least the first discrete gesture recognizer includes one or more of:
a tap gesture recognizer and a swipe gesture recognizer (Dennis: [0031]; [0057]); and
the at least the first continuous gesture recognizer includes one or more of:
a long press gesture recognizer (Bowens: [0069]), a pinch gesture recognizer, a pan gesture recognizer, a rotate gesture recognizer, and a transform gesture recognizer (Dennis: [0023]; [0057]).
As per claim 13, Dennis discloses an electronic device (Fig. 1, #100), comprising:
one or more event sensors (#102; [0015]-[0018]);
one or more processors ([0015]); and
memory storing one or more programs for execution by the one or more processors, the one or more programs including a software application, and the software application including instructions ([0015]; [0020]) for:
displaying one or more views of the software application (i.e., painting application, Internet browser application), wherein the one or more displayed views include a plurality of gesture recognizers ([0030]-[0031]; [0057]-[0058]), the plurality of gesture recognizers including:
at least a first discrete gesture recognizer (i.e., input/output module 112 recognize gestures such as tap, hold-to-enter, right-tap), the first discrete gesture recognizer configured to send a single action message (i.e., a message) in response to a respective gesture ([0030]-[0031]; [0057]-[0059]), wherein the first discrete gesture recognizer is for recognizing a corresponding discrete gesture and has at least one gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding discrete gesture recognized by the first discrete gesture recognizer ([0056]-[0059]); and
at least the first continuous gesture recognizer (i.e., input/output module 112 recognize gestures such as drag, right-drag, pinching motion), the first continuous gesture recognizer configured to send action messages (i.e., “0” zero identification and “1” one identification) at successive recognized sub-events of a respective recognized gesture ([0030]-[0031]; [0056]-[0059]), wherein the first continuous gesture recognizer is for recognizing a corresponding continuous gesture and has at least one gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding continuous gesture recognized by the first continuous gesture recognizer ([0056]-[0059]);
detecting one or more events (i.e., one or more events of tactile inputs; [0017]-[0021]; [0050]-[0051]);
processing the one or more events using at least two gesture recognizers of the plurality of gesture recognizers, including the first discrete gesture recognizer and the first continuous gesture recognizer ([0029]-[0031]; [0057]-[0058]), the processing of a respective event including:
processing a respective event of the one or more events at a respective gesture recognizer in accordance with a respective gesture definition corresponding to the respective gesture recognizer ([0051]-[0052]; [0057]-[0058]), and
conditionally sending one or more respective action messages (i.e., message, “0” zero identification and “1” one identification) to the software application in accordance with an outcome of the processing of the respective event at the respective gesture recognizer (Fig. 5, #504; [0052]-[0059]), including, when the respective gesture recognizer is the first continuous gesture recognizer and the respective event corresponds to a respective recognized continuous gesture recognized by the first continuous gesture recognizer, sending to the software application in sequence a first action message (i.e., “0” zero identification) and a second action message (i.e., “1” one identification) at successive recognized sub-events of the respective recognized continuous gesture recognized by the first continuous gesture recognizer ([0030]-[0031]; [0052]-[0059]); and
executing the software application in accordance with one or more action messages (i.e., message, “0” zero identification and “1” one identification) received from a gesture recognizer of the at least two gesture recognizers, wherein the one or more action messages are sent to the software application based on the processing of the one or more events by the at least two gesture recognizers ([0050]-[0059]).
However, Dennis does not explicitly teach at least the first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer.
Bowens teaches at least the first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer ([0030]; [0078]; [0081]; [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device of Dennis recognize gestures according to Bowens so as to provide the plurality of gesture interpretation state modules includes a plurality of state modules operable to recognize motion related gestures derived from one or more moving touches and only static gestures, such as press, tap and double tap are catered for (Bowens: [0030]). 
As per claim 18, Dennis discloses a non-transitory computer readable storage medium storing one or more programs for execution by one or more processors of an electronic device (Fig. 1, #100) having one or more event sensors (#102), the one or more programs including a software application ([0015]-[0018]; [0020]), the software application including instructions for:
displaying one or more views of the software application (i.e., painting application, Internet browser application), wherein the one or more displayed views include a plurality of gesture recognizers ([0030]-[0031]; [0057]-[0058]), the plurality of gesture recognizers including:
at least a first discrete gesture recognizer (i.e., input/output module 112 recognize gestures such as tap, hold-to-enter, right-tap), the first discrete gesture recognizer configured to send a single action message (i.e., a message) in response to a respective gesture ([0030]-[0031]; [0057]-[0059]), wherein the first discrete gesture recognizer is for recognizing a corresponding discrete gesture and has at least on gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding discrete gesture recognized by the first discrete gesture recognizer ([0056]-[0059]); and
at least the first continuous gesture recognizer (i.e., input/output module 112 recognize gestures such as drag, right-drag, pinching motion), the first continuous gesture recognizer configured to send action messages (i.e., “0” zero identification and “1” one identification) at successive recognized sub-events of a respective recognized gesture ([0030]-[0031]; [0056]-[0059]), wherein the first continuous gesture recognizer is for recognizing a corresponding continuous gesture and has at least one gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding continuous gesture recognized by the first continuous gesture recognizer ([0056]-[0059]);
detecting one or more events (i.e., one or more events of tactile inputs; [0017]-[0021]; [0050]-[0051]);
processing the one or more events using at least two gesture recognizers of the plurality of gesture recognizers, including the first discrete gesture recognizer and the first continuous gesture recognizer one or more of the gesture recognizers ([0029]-[0031]; [0057]-[0058]), the processing of a respective event including:
processing a respective event of the one or more events at a respective gesture recognizer in accordance with a respective gesture definition corresponding to the respective gesture recognizer ([0051]-[0052]; [0057]-[0058]), and
conditionally sending one or more respective action messages (i.e., message, “0” zero identification and “1” one identification) to the software application in accordance with an outcome of the processing of the respective event at the respective gesture recognizer (Fig. 5, #504; [0052]-[0059]), including, when the respective gesture recognizer is the first continuous gesture recognizer and the respective event corresponds to a respective recognized continuous gesture recognized by the first continuous gesture recognizer, sending to the software application in sequence a first action message (i.e., “0” zero identification) and a second action message (i.e., “1” one identification) at successive recognized sub-events of the respective recognized continuous gesture recognized by the first continuous gesture recognizer ([0030]-[0031]; [0052]-[0059]); and
executing the software application in accordance with one or more action messages (i.e., message, “0” zero identification and “1” one identification) received from a gesture recognizer of the at least two gesture recognizers, wherein the one or more action messages are sent to the software application based on the processing of the one or more events by the at least two gesture recognizers ([0050]-[0059]).
However, Dennis does not explicitly teach at least the first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer.
Bowens teaches at least the first continuous gesture recognizer, distinct from the at least the first discrete gesture recognizer ([0030]; [0078]; [0081]; [0084]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device of Dennis recognize gestures according to Bowens so as to provide the plurality of gesture interpretation state modules includes a plurality of state modules operable to recognize motion related gestures derived from one or more moving touches and only static gestures, such as press, tap and double tap are catered for (Bowens: [0030]). 
As per claim 21, Dennis in view of Bowens discloses the method of claim 1, wherein the plurality of gesture recognizers included in the one or more displayed view comprise instances of gesture recognizers each corresponding to a gesture recognizer attached to a respective view of the one or more displayed view of the application ([0030]-[0031]).
As per claim 22, Dennis in view of Bowens discloses the method of claim 8, wherein processing a respective event includes transitioning a state of the respective gesture recognizer, between states selected from a set of gesture recognizer states of the respective gesture recognizer, based on the processing of the respective event ([0056]-[0059]).
Claims 2-4, 14-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis in view of Bowens in view of Scott (US 20090322671).
As per claims 2 and 14, Dennis in view of Bowens discloses the method (electronic device) of claim 1 (claim 13).
However, the prior art of Dennis and Bowens do not teach the one or more event sensors include a camera configured to detect one or more eye movements, and the one or more events include the one or more eye movements, and processing the respective event comprises processing a respective eye movement.
Scott teaches the one or more event sensors include a camera (Fig. 1, #114) configured to detect one or more eye movements, and the one or more events include the one or more eye movements, and processing the respective event comprises processing a respective eye movement ([0014]; [0029]; [0036]; claim 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the camera disclosed by Scott to the electronic device of Dennis in view of Bowens so as to provide a camera oriented toward a user viewing the display to track eye movements (Scott: [0014]).
As per claims 3, 15 and 19, Dennis in view of Bowens discloses the method (electronic device) (non-transitory computer readable storage medium) of claim 1 (claim 13) (claim 18).
However, the prior art of Dennis and Bowens do not teach the one or more event sensors include an accelerometer or gyroscope configured to detect one or more movements of the electronic device, and the one or more events include the one or more movements of the electronic device, and processing the respective event comprises processing a respective movement of the electronic device.
Scott teaches the one or more event sensors include an accelerometer (Fig. 1, #112) or gyroscope configured to detect one or more movements of the electronic device (#100), and the one or more events include the one or more movements of the electronic device (#100), and processing the respective event comprises processing a respective movement of the electronic device (#100; [0029]; [0034]; [0038]-[0040]; claims 12-13).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have include the accelerometer disclosed by Scott to the electronic device of Dennis in view of Bowens so as to provide an inertial measurement unit to update the pose if the tablet is moved to a new location (Scott: [0013]).
As per claims 4, 16 and 20, Dennis in view of Bowens discloses the method (electronic device) (non-transitory computer readable storage medium) of claim 1 (claim 13) (claim 18).
However, the prior art of Dennis and Bowens do not teach the one or more event sensors include a camera configured to detect one or more movements of an object, and the one or more events include the one or more movements of the object, and processing the respective event comprises processing a respective movement of the object.
Scott teaches the one or more event sensors include a camera (Fig. 1, #114) configured to detect one or more movements of an object (i.e. head or eye), and the one or more events include the one or more movements of the object (i.e., head or eye), and processing the respective event comprises processing a respective movement of the object (i.e., head or eye; [0014]; [0029]; [0036]; claim 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the camera disclosed by Scott to the electronic device of Dennis in view of Bowens so as to provide a camera oriented toward a user viewing the display to track head or eye movements (Scott: [0014]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 18 have been considered but are moot because of the new grounds of rejection as presented above.
Applicant states on page 11 in the Remarks in regards to the objection of claim 12, that claim 12 is narrower in scope than claim 11. 
The Examiner respectfully does not agree. Claim 12 is substantially a duplicate of claim 11 as both claims 11 and 12 cover essentially identical limitations in regards to the first discrete gesture recognizer and the first continuous gesture recognizer. Therefore, when two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Applicant states on pages 11-15 in the Remarks, “The cited references do not teach multiple distinct gesture recognizers, each “for recognizing a corresponding (discrete or continuous) gesture and has at least one gesture definition that specifies a sequence or events or sub-events of the corresponding (discrete or continuous) gesture recognized by the first (discrete or continuous) gesture recognizer,” as required by claim 1 as amended…Thus, the Office Action has not identified any teaching in Bowens of both a first discrete gesture recognizer and a distinct first continuous gesture recognizer, where 1) the first discrete gesture recognizer is “for recognizing a corresponding discrete gesture and has at least one gesture definition that specifies a sequence of events or sub-events of the corresponding discrete gesture recognized by the first discrete gesture recognizer,” and 2) the first continuous gesture recognizer is “for recognizing a corresponding continuous gesture and has at least one gesture definition that specifies a sequence of events or sub-events of the corresponding continuous gesture recognized by the first continuous gesture recognizer.”

The Examiner respectfully does not agree and has not applied the prior art of Dennis and Bowen in the manner stated by the Applicant.
The prior art of Dennis discloses on paragraph 0030, “In some embodiments, the input/output module 112 determines or the application 110 may inform the input/output module 112 as to whether the input/output module 112 is to initiate data entry or recognize gestures that are mapped to functions. If, for instance, the application 110 is a painting application, the input/output module 112 may handle the contact data as data that is to be communicated to the painting application 110 with a cursor ID and paint flows from all contacts. When the input/output module 112 is interacting with an Internet browser application 110, the input/output module 112 recognizes gestures that are mapped to a function (e.g., pan, rotate, primary select, route find, copy, store, and the like) performable by an Internet browser application”.
Dennis discloses on paragraph 0056, “If the tools determine that the tactile input is not intended for entry of raw data, the tools proceed to block 512, which persistently identifies contact data that represents a tactile input. When the tools are configured to initiate mapped functions, the contact data representing a tactile input is identified with an identification that is unique among the current tactile inputs represented in the contact data. In this manner, the tools detect and track the tactile input as represented by the contact data from other tactile inputs that are represented in the contact data”.
Dennis discloses on paragraph 0057, “Block 514 identifies one or more gestures. The tools may recognize the gestures by accessing a library or lookup table that maps tactile inputs associated functions. A persistent identification is used to identify individual inputs when the tools are recognizing multiple inputs. For example, when a user is making a pinching motion, the two diverging or converging tactile inputs are represented with a "0" (a zero identification) and with a "1" (a one identification), respectively. In this manner, the tools track the uniquely identified first and second inputs as they move. This may permit the tools to continue to identify the second input with a "1" even though the first tactile input is removed”.
Dennis discloses on paragraph 0058, “When the tools recognize the gesture associated with a mapped function, block 516 initiates the mapped function. For instance, if the tools identify two side-by-side taps (identified as tactile input "0" and tactile input "1") the tools initiate the application to double click on a graphical object. Mapped functions include, but are not limited to, storing data, zooming, panning, scrolling, entering Unicode text, and the like”.
Therefore, Dennis discloses at least a first discrete gesture recognizer (i.e., input/output module 112 recognize gestures such as tap, hold-to-enter, right-tap), the first discrete gesture recognizer configured to send a single action message (i.e., a message) in response to a respective gesture (see Dennis paragraphs 0030-0031; 0057-0059), wherein the first discrete gesture recognizer is for recognizing a corresponding discrete gesture and has at least one gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding discrete gesture recognized by the first discrete gesture recognizer (see Dennis paragraphs 0056-0059); and
at least a first continuous gesture recognizer (i.e., input/output module 112 recognize gestures such as drag, right-drag, pinching motion), the first continuous gesture recognizer configured to send action messages (i.e., “0” zero identification and “1” one identification) at successive recognized sub-events of a respective recognized gesture (see Dennis paragraphs 0030-0031; 0056-0059), wherein the first continuous gesture recognizer is for recognizing a corresponding continuous gesture and has at least one gesture definition that specifies a sequence of events or sub-events (i.e., events or sub-events of tactile inputs) of the corresponding continuous gesture recognized by the first continuous gesture recognizer (see Dennis paragraphs 0056-0059) as recited in claim 1 and similarly in claims 8 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622